—Order, Supreme Court, Bronx County (Burton Roberts, J.), entered January 27, 1998, which denied defendant’s motion for remission of bail, and order, same court and Justice, entered February 2, 1998, which deemed reply papers a motion for reargument, granted reargument and, upon reargument, adhered to the court’s January 27, 1998 determination, unanimously affirmed, without costs.
Defendant’s motion for remission of bail, made some five years after forfeiture of the bail at issue, was untimely (see, CPL 540.30 [2]). Moreover, defendant lacked standing to seek remission (see, Matter of Van Deusen v People, 97 AD2d 924, lv dismissed 62 NY2d 605, 915), and, in any event, there are no exceptional circumstances warranting the relief sought (see, People v Cotto, 262 AD2d 138). We decline to review defendant-appellant’s arguments made to this Court for the first time on reply. Were we to consider them, we would find them unavailing. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.